     Case: 3:17-cr-00071-WHR Doc #: 64 Filed: 11/19/18 Page: 1 of 3 PAGEID #: 343




BEFORE JUDGE WALTER H. RICE

Case No. 3:17cr71                                         Date: November 19, 2018

Case Caption: USA v. LAITH W. ALEBBINI

Court Reporter: Debra Futrell                     Courtroom Deputy: Tisha Parker

Counsel for Plaintiff: AUSA, Vipal Patel, Dominick Gerace, and Justin Sher

Counsel for Defendant: Thomas Anderson and Arthur Mullins

PROCEEDINGS: Bench Trial. Defendant appeared with counsel. Witnesses sworn and
testimony taken.

 PL    DF   Item                       Attorney    Exam       Time    Exhibit

                                                                      Identified   Offered   Admitted

            Court reconvened                                  9:32

 X          Hussein Ababneh, witness Patel         Direct     9:32
            called to testify
             - Witness sworn in by                            9:33
                 Courtroom Deputy
             - Objection; overruled                           9:54
             - Portion of recording of                        10:00       X
                 Government Exhibit
                 502 played in Court
             - Identification of                              10:02
                 defendant stipulated to
                 by counsel for
                 defendant
             - Government Exhibit                             10:03       X
                 5O1
             - Portions of transcript                         10:04
                 read in Court

            Recess taken                                      11:05
            Court reconvened                                  11:22

 X          Hussein Ababneh, witness   Patel       Direct     11:22
            - Government Exhibit                              11:22       X
               5O1
            - Portions of transcript                          11:23       X
               read in Court
    Case: 3:17-cr-00071-WHR Doc #: 64 Filed: 11/19/18 Page: 2 of 3 PAGEID #: 344




PL    DF   Item                       Attorney   Exam     Time    Exhibit

                                                                  Identified   Offered   Admitted


           Recess taken                                   12:21
           Court reconvened                               1:34

X          Hussein Ababneh, witness   Patel      Direct   1:34
           - Government Exhibit
              5O1
           - Portions of transcript
              read in Court
           - No further questions                         3:04

           Recess taken                                   3:05
           Court reconvened                               3:25

      X    Hussein Ababneh, witness   Anderson Cross      3:25
           - Government Exhibit                           3:35
              5O1
           - Portion of transcript                        3:46
              read in Court
           - No further questions                         4:20

           Bench conference                               4:21
           Conference concluded                           4:21

X          Hussein Ababneh, witness   Patel      Redirect 4:21
           - Objection; overruled                         4:22
           - Government Exhibit                           4:23
              5O1
           - Bench conference                             4:31
           - Conference concluded                         4:31
           - Statement by the                             4:31
              Court
           - Government Exhibit                           4:31
              5O1
           - No further questions                         4:44

      X    Hussein Ababneh, witness   Anderson Recross    4:44
           - No further questions                         4:46

           Hussein Ababneh, witness   Patel      Redirect 4:46
           - No further questions                         4:46
           - Witness dismissed                            4:46
 Case: 3:17-cr-00071-WHR Doc #: 64 Filed: 11/19/18 Page: 3 of 3 PAGEID #: 345




PL   DF   Item                   Attorney   Exam    Time   Exhibit

                                                           Identified   Offered   Admitted


          Dialogue between the                      4:46
          Court and government
          Court recessed                            4:48
